DicKINSon, J.
The defendant Farrell, a constable, under a writ of attachment issued in an action prosecuted by the defendant Arrol against the plaintiff, seized two sewing machines owned by the plaintiff. This is an action to recover damages for the taking of the property. The question to be considered is whether, under the circumstances shown by the evidence, the two machines may be deemed to have been exempt from attachment or execution by reason of their being within 1878 G. S. ch. 66, § 310, subd. 8, which exempts “ the tools and instruments of any mechanic, miner, or other person, used and kept for the purpose of carrying on his trade.”
The plaintiff is a tailor, and was personally engaged in that trade in a small shop in the city of St. Paul, in which these machines were *330when they were levied upon. One was an old machine, designed especially for the use of tailors; the other was a lighter machine, designed for general use. The evidence showed that the plaintiff kept and used both machines in carrying on his trade, and it was submitted to the jury to determine whether it was reasonably necessary for him to use both. The evidence justified the conclusion of the jury in favor of the plaintiff in this particular. Such being the case, both machines were exempt under the statute recited above, and the plaintiff was entitled to recover. Subdivision 9 of the same section specifies “one sewing machine” as exempt. This was added to the statute subsequent to the enacting of the law exempting the tools and-instruments of mechanics, above recited. This general exemption of a sewing machine has no reference to the occupation of the owner, and in no way qualifies or restricts the specific exemption of the tools and instruments of mechanics and others used in the carrying on of their trades.
The evidence of the witness Nemerovsky as to his brother’s statement to him on the occasion of the taking was objectionable, but we conclude, after .some hesitation, that it can have done no harm. It otherwise appeared that when the property was taken, on the 2d day of April, the defendant Arrol, in whose favor the attachment was issued, was claiming rent from the • ifiaintiff for the entire month of April, but that the plaintiff, who had occupied the premises only one or two days of that month, and had either removed or was about to do so, claimed that he should only be required to pay for the time of actual occupancy. The objectionable testimony went to show in an improper way the fact which had already been shown without objection, and was not controverted, that the property was being taken upon a claim for rent. It was quite immaterial in this action whether the plaintiff was owing rent for the full month or only for a part of the month. That was not tried or determined. The real issue submitted to the jury was as to whether the property taken was exempt. In view of the facts which were before the jury without objection, and of the clearly defined issue plainly presented to the jury, it seems impossible that the verdict of the jury, either as to the fact of ex*331emption or as to the amount of the damages, can have been influenced! by proof that a bystander had made the statement to the witness that-the machines were being taken “for one day’s rent.”
An application for rea-rgument was denied July 15, 1892.
(Opinion published 53 N. W. Rep. 857.)
The plaintiff claimed and recovered exemplary damages. In the trial the plaintiff called the defendant Arrol to testify to his financial standing, or the value of his property. The objection was made that such proof was “incompetent and immaterial.” It is now urged that such evidence was not admissible to affect Farrell, who was a joint-defendant with Arrol. It is too late now to present that objection. The point was not suggested to the trial court by the objection there made. If it were not for the joinder of Farrell, the evidence would have been admissible, (McCarthy v. Niskern, 22 Minn. 90,) and it-may be doubted whether the joinder of several defendants for the same wrong would make any difference. But, if so, the objection to-the evidence should be such as to direct attention to that feature of the case.
The court should be sustained in the conclusion that the witness-Forrestal was not competent to prove the value of the machine which he purchased.
The evidence was such that it was within the province of the jury to award exemplary damages, and the amount of the same — about $138 in excess of what may have been deemed to be the value of the machines — was not beyond the limits of reasonable discretion. The-evidence was such that it may have been considered by the jury that the plaintiff asserted his right of exemption when the levy was made; that the defendants knew that one of the machines at least was exempt, and that the levy was made under the express direction of the defendant Arrol, oppressively, and in culpable disregard of the rights-of the plaintiff. As respects the power of the jury to award exemplary damages, the case is governed by the decision of this court in Lynd v. Picket, 7 Minn. 184, (Gil. 128.)
Order affirmed.